Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghu et al. (US 10346969 B1 hereinafter “Raghu”)
Regarding claim 1, Raghu teaches
A non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a computing device, the computer program performs operations to provide methods for detecting flaws, and the operations comprise:
(Raghu, Para 15:

    PNG
    media_image1.png
    285
    1361
    media_image1.png
    Greyscale

;




Raghu, Para 63:

    PNG
    media_image2.png
    229
    675
    media_image2.png
    Greyscale
)
extracting a flaw patch from a flaw image including a flaw; preprocessing at least one of the flaw image or non-flaw image which not including a flaw; extracting a non-flaw patch from at least one of the preprocessed flaw image or non-flaw image;
(Raghu, Fig 3A:

    PNG
    media_image3.png
    728
    548
    media_image3.png
    Greyscale

; See for example # 335, 350, 360
 Raghu, Paras 70-71:

    PNG
    media_image4.png
    238
    1374
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    192
    1343
    media_image5.png
    Greyscale

)
and training a neural network model for classifying patches to flaw or non-flaw with a training data set comprising the flaw patch and the non-flaw patch.
(Raghu, Para 75:

    PNG
    media_image6.png
    119
    1340
    media_image6.png
    Greyscale

;
Raghu, Para 72:

    PNG
    media_image7.png
    244
    1380
    media_image7.png
    Greyscale
;
Raghu, Fig 3B:

    PNG
    media_image8.png
    751
    916
    media_image8.png
    Greyscale

)

Regarding claim 2, Raghu teaches the computer program according to claim 1,
wherein the flaw image is labeled one or more flaw regions.
(Raghu, Para 72:

    PNG
    media_image7.png
    244
    1380
    media_image7.png
    Greyscale

)

Regarding claim 3, Raghu teaches the computer program according to claim 1,
wherein the flaw patch is portion region with a predetermined size extracted from the flaw image, and wherein the non-flaw patch is portion region with a predetermined size extracted from at least one of the flaw image or the non-flaw image.
(Raghu, Para 37:

    PNG
    media_image9.png
    124
    1338
    media_image9.png
    Greyscale
)
Regarding claim 4, Raghu teaches the computer program according to claim 2,
wherein the flaw patch comprises one or more flaw regions included in the flaw image, and wherein the non-flaw patch doesn't comprise the one or more flaw regions included in the flaw image.
(Raghu, Para 72:

    PNG
    media_image10.png
    776
    1375
    media_image10.png
    Greyscale

)
Regarding claim 5, Raghu teaches the computer program according to claim 2,
wherein the operation of extracting a flaw patch from a flaw image with flaws, comprises at least one of extracting the flaw patch so that at least one of the flaw region is included in a center of the flaw patch; extracting the flaw patch so that the at least one of the flaw region is included in a boundary of the flaw patch; extracting the flaw patch so that a predetermined number or more of flaw regions are included in the flaw patch; or extracting the flaw patch so that a predetermined number or more of flaw regions placed side by side continuously are included in the flaw patch.
 (Raghu, Para 107:

    PNG
    media_image11.png
    453
    1339
    media_image11.png
    Greyscale
reads on at least “extracting the flaw patch so that a predetermined number or more of flaw regions are included in the flaw patch;”)
Regarding claim 6, Raghu teaches the computer program according to claim 1,
wherein the operations further comprise preprocessing the flaw patch; and wherein the training data set comprises the preprocessed flaw patch.
(Raghu, Para 71: 

    PNG
    media_image12.png
    180
    1349
    media_image12.png
    Greyscale
;
Raghu, Para 73: 

    PNG
    media_image13.png
    236
    1346
    media_image13.png
    Greyscale
)
Regarding claim 7, Raghu teaches the computer program according to claim 1, 
wherein the operation of preprocessing at least one of the flaw image or a non-flaw image, comprises at least one of: removing a noise included in a preprocessing target image which is at least one of the flaw image or the non-flaw image; removing a feature less than a predetermined size included in the preprocessing target image; removing a gap between two or more features, if a distance of the two or more features included in the preprocessing target image is less than a predetermined distance; 50 Docket No.: 67PT-317194or smoothing a boundary of a feature included in the preprocessing target image.
(Raghu, Para 90:

    PNG
    media_image14.png
    179
    1354
    media_image14.png
    Greyscale
); Contrast enhancement is performed to remove noise caused by insufficient contrast level;

Regarding claim 12, Raghu teaches the computer program according to claim 1,
a proportion between the number of flaw patches and the number of non-flaw patches included in the training data set is determined by a predetermined balance proportion.
(Raghu, Para 74:

    PNG
    media_image15.png
    396
    1342
    media_image15.png
    Greyscale
) 
Regarding claim 14, Raghu teaches the computer program according to claim 1,
wherein the operations further comprise: extracting one or more patches from a classification target image classifying the one or more patches to flaw or non-flaw patch by computing using the trained neural network model; and determining that a flaw is included in the classification target image when a predetermined number or more of patches among one or more patches are classified as flaw patches.
(Raghu, Para 107: 

    PNG
    media_image16.png
    457
    1348
    media_image16.png
    Greyscale

;



Raghu, Fig 10:

    PNG
    media_image17.png
    743
    549
    media_image17.png
    Greyscale

; see #1030, 1050, 1060, 1070,  1080


Raghu, Fig 11:

    PNG
    media_image18.png
    343
    691
    media_image18.png
    Greyscale
)
Regarding claim 15, Raghu teaches the computer program according to claim 1, wherein the flaw image and the non-flaw image are at least one of: an image of the product after a manufacturing process is completed, or an image of the product during a manufacturing process.
(Raghu, Para 15:

    PNG
    media_image19.png
    521
    1359
    media_image19.png
    Greyscale
)
Regarding claim 17, Raghu teaches a method for detecting flaws, comprising:
(Raghu, Para 32:

    PNG
    media_image20.png
    356
    1350
    media_image20.png
    Greyscale
) 
extracting a flaw patch from a flaw image including a flaw; preprocessing at least one of the flaw image or non-flaw image which not including a flaw; extracting a non-flaw patch from at least one of the preprocessed flaw image or non-flaw image; and training a neural network model for classifying patches to flaw or non-flaw with a training data set comprising the flaw patch and the non-flaw patch. 
(Raghu: See arguments and citations offered above in rejecting claim 1)

Regarding claim 18, Raghu teaches a server for providing methods for detecting flaws, including: 
a processor including one or more cores; 
(Raghu, Para 43:

    PNG
    media_image21.png
    355
    1376
    media_image21.png
    Greyscale
)
a memory; 
(Raghu, Para 45:

)
and 53 Docket No.: 67PT-317194wherein the processor is configured to: extract a flaw patch from a flaw image including a flaw; preprocess at least one of the flaw image or non-flaw image which not including a flaw; extract a non-flaw patch from at least one of the preprocessed flaw image or non-flaw image; and train a neural network model for classifying patches to flaw or non-flaw with a training data set comprising the flaw patch and the non-flaw patch. 
(Raghu: See arguments and citations offered above in rejecting claim 1)

Regarding claim 19, Raghu teaches a non-transitory computer readable medium storing data structure corresponding to a parameter of a neural network at least partially updated in training processes, wherein operations of the neural network are based on at least partially the parameter, and the training process comprises: extracting a flaw patch from a flaw image including a flaw; preprocessing at least one of the flaw image or non-flaw image which not including a flaw; extracting a non-flaw patch from at least one of the preprocessed flaw image or non-flaw image; and training a neural network model for classifying patches to flaw or non-flaw with a training data set comprising the flaw patch and the non-flaw patch. 
(Raghu: See arguments and citations offered above in rejecting claim 1)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu in view of Yao et al. (US 10552952 B2 hereinafter “Yao”).

Regarding claim 8, Raghu teaches the computer program according to claim 1,
wherein the operation of preprocessing at least one of the flaw image or a non-flaw image, comprises: converting a preprocessing target image, which is at least one of the flaw image or the non-flaw image, to a binary image;
(Raghu, Para 94:

    PNG
    media_image26.png
    238
    1375
    media_image26.png
    Greyscale

)
Raghu does not expressly disclose:
obtaining an inversed image by inverting a binary value included in the binary image; obtaining an opened image by opening the inversed image; and obtaining a preprocessed image including a difference value between the inversed image and the opened image.

Yao teaches:
obtaining an inversed image by inverting a binary value included in the binary image;
(Yao, Col 12:

    PNG
    media_image27.png
    490
    842
    media_image27.png
    Greyscale

)
obtaining an opened image by opening the inversed image;
(Yao, Col 12-13:

)
and obtaining a preprocessed image including a difference value between the inversed image and the opened image.
(Yao, Col 12:

    PNG
    media_image32.png
    226
    848
    media_image32.png
    Greyscale

)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu such that a difference value between the inversed image of the flaw image/non-flaw image and an opened image was obtained, as taught by Yao.
The suggestion/motivation for doing so would have been to even the background brightness of the image after the image was morphologically processed in order to remove small connected regions (i.e. noise).
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu with Yao to obtain the invention as specified in claim 8.


Regarding claim 9, Raghu in view of Yao teaches the computer program according to claim 8, but does not expressly disclose: 
wherein the operation of obtaining an opened image by opening the inversed image, comprises removing a feature less than a predetermined size included in the inversed image.
Yao teaches:
wherein the operation of obtaining an opened image by opening the inversed image, comprises removing a feature less than a predetermined size included in the inversed image.
(Yao, Col 12-13:

)
Regarding claim 10, Raghu in view of Yao teaches the computer program according to claim 1,
the operation of preprocessing at least one of the flaw image or a non-flaw image, comprises: converting a preprocessing target image, which is at least one of the flaw image or the non-flaw image, to a binary image; 
(Raghu, Para 94:

    PNG
    media_image26.png
    238
    1375
    media_image26.png
    Greyscale

)
Raghu in view of Yao does not expressly disclose:
obtaining a closed image by closing the binary image; obtaining a differential image including a difference value between the inversed image and the closed image; and obtaining a preprocessed image by inverting a binary value included in the 51Docket No.: 67PT-317194differential image.

Yao further teaches:
obtaining a closed image by closing the binary image; 
(Yao, Col 12-13:


)
obtaining a differential image including a difference value between the inversed image and the closed image; 
(Yao, Col 12:

    PNG
    media_image32.png
    226
    848
    media_image32.png
    Greyscale

)

and obtaining a preprocessed image by inverting a binary value included in the differential image. 
(Yao, Col 12-13:

)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu such that a differential image between the inversed image of the flaw image/non-flaw image and opened image was obtained and followed by an inversion and closing operation of the inverted image, as taught by Yao.
The suggestion/motivation for doing so would have been to remove noise such as small holes included in the foreground and even the background brightness of the image after the image was morphologically processed through the use of erosion techniques well known in the art of image processing.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu with Yao to obtain the invention as specified in claim 10.


Regarding claim 11, Raghu in view of Yao teaches the computer program according to claim 10,
wherein the operation of obtaining a closed image by closing the binary image, comprises at least one of: removing a gap between two or more of features, when a distance of the two or more of features included in the binary image is less than a predetermined distance; or smoothing a boundary of a feature included in the binary image. 
(Yao, Col 12-13:

)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu in view of Yao such that boundaries of features included in the binary image were smoothed, as further taught by Yao.
The suggestion/motivation for doing so would have been to avoid overfitting the patches used in the training data set.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu with Yao to obtain the invention as specified in claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raghu in view of Bhaskar et al. (US 2019/0303717 A1 hereinafter “Bhaskar”).

Regarding claim 13, Raghu teaches the computer program according to claim 1, but fails to teach: 
wherein the operation of training a neural network model for classifying patches to flaw or non-flaw with a training data set comprising the flaw patch and the non-flaw patch, comprises training different neural network models for each patch size.
Bhaskar teaches:
wherein the operation of training a neural network model for classifying patches to flaw or non-flaw with a training data set comprising the flaw patch and the non-flaw patch, comprises training different neural network models for each patch size.
(Bhaskar, Page 8:

    PNG
    media_image49.png
    303
    1051
    media_image49.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu such that different neural network models were used for each patch size, as taught by Bhaskar.
The suggestion/motivation for doing would have been to aid in the speed of training/learning in the network models as well as aid in the identification of flaw causes in the manufacturing process by training each network model to learn about a single specific patch size. 
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu with Bhaskar to obtain the invention as specified in claim 13.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Raghu in view of Lundberg et al. (US 2020/0088862 A1 hereinafter “Lundberg”).

Regarding claim 16, Raghu teaches the computer program according to claim 1, wherein the operations further comprise: computing an image obtained during a manufacturing process by the trained neural network model; extracting an additional flaw patch based on the image obtained during a manufacturing process, when it is determined that a flaw is included in the image obtained during a manufacturing process; and adding the additional flaw patch to the training data set.
Raghu does not expressly disclose the use of images obtained during a manufacturing process.
Lundberg teaches:
(Lundberg, Para 29:

    PNG
    media_image50.png
    202
    1183
    media_image50.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu such that the neural network was introduced directly in the manufacturing process of the objects to be inspected, as taught by Lundberg.
The suggestion/motivation for doing would have been to efficiently detect and classify flaws on the objects to be inspected without the need to transfer the objects or otherwise interact with them in a way that could introduce new flaws. Performing the flaw detection and classification during the manufacturing process more accurately reflects the flaws created during the manufacturing process.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu with Lundberg to obtain the invention as specified in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662